DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's response of 07/26/2021. The Applicants had replied to the election/restriction requirement of 03/25/2021 and elected claims 1-9, 11 and 33 without traverse. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 17 and 33 are currently pending and examined below. 

Drawings

2.	The drawings filed on 07/09/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 10/04/2019, 10/21/2019 and 03/09/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to International Application # PCT/EP2018/050575, filed January 10, 2018, 10European Applications EP 17150915.1, filed January 10, 2017, and EP 17151083.7, filed January 11, 2017, has been accepted and considered in this office action. 

                        Allowable Subject Matter

5.	Claims 1-9, 17 and 33 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has described a novel method of implementing a voice decoder which adjusts decoding parameters to account for transitions between different audio streams or between different sequences of encoded audio frames.




Most pertinent prior art:

Fischer (U.S. Patent Application Publication # 2016/0232910 A1) in para 4 and figure 1, teaches an audio decoder for decoding a bit stream of encoded audio data, wherein the bit stream of encoded audio data represents a sequence of audio sample values and includes a plurality of frames, wherein each frame includes associated encoded audio sample values, may have a determiner configured to determine whether a frame of the encoded audio data is a special frame including encoded audio sample values associated with the special frame and additional information, wherein the additional information include encoded audio sample values of a number of frames preceding the special frame, wherein the encoded audio sample values of the preceding frames are encoded using the same codec configuration as the special frame, wherein the number of preceding frames, corresponding to pre-roll frames, corresponds to the number of frames needed by the decoder to build up the full signal during start-up of the decoder so as to be in a position to decode the audio sample values associated with the special frame if the special frame is the first frame upon start-up of the decoder; and an initializer configured to initialize the decoder if the determiner determines that the frame is a special frame, wherein initializing the decoder includes decoding the encoded audio sample values included in the additional information before decoding the encoded audio sample values associated with the special frame, wherein the initializer is configured to switch the audio decoder from a current codec configuration to a different codec configuration if the determiner 

Mittal (U.S. Patent Application Publication # 2011/0218799 A1) in paragraphs 54-60 along with figures 3 and 7, teaches a decoder consisting of demultiplexer that separates constituent elements of a combined bit stream. The bit stream may be received from another entity over a communication channel, for example, over a wireless or wire-line channel, or the bit stream may be obtained from a storage medium accessible to or by the decoder. The combined bit stream is separated into a code word and a sequence of coded audio frames comprising speech and generic audio frames. The code word indicates on a frame-by-frame basis whether a particular frame in the sequence is a speech (SP) frame or generic audio (GA) frame. Although the transition information may be implied from the previous frame classification type, the channel over which the information is transmitted may be lossy and therefore information about the previous frame type may not be reliable or available. Thus in some embodiments, the code word may also convey information regarding a transition from speech to generic audio.

Thyssen (U.S. Patent Application Publication # 2008/0046236 A1) in para 8 and figure 3, teaches a method for reducing audible artifacts in an audio output signal generated by decoding a received frame in a series of frames representing an encoded audio signal in a predictive coding system. It is determined if the received frame is one of a predefined number of received frames that follow a lost frame in the series of the frames. Responsive to determining that the received frame is one of the predefined number of received frames, at least one parameter or signal associated with the decoding of the received frame is altered from a state associated with normal decoding. The received frame is then decoded in accordance with the at least one parameter or signal to generate a decoded audio signal. The audio output signal is then generated based on the decoded audio signal.

Thesing (U.S. Patent Application Publication # 2012/0016680 A1) in paragraphs 20-23 and figure 8, teaches a method of operating an audio decoder to decode audio data that includes encoded blocks of N.n channels of audio data to form decoded audio data that includes M.m channels of decoded audio, n being the number of low frequency effects channels in the encoded audio data, and m being the number of low frequency effects channels in the decoded audio data. The method comprises accepting the audio data that includes blocks of N.n channels of encoded audio data encoded by an encoding method that includes transforming N.n channels of digital audio data, and forming 





CONCLUSION

6.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Garcia (U.S. Patent Application Publication # 2012/0069134 A1), Lee (U.S. Patent Application Publication # 2008/0151124 A1), Setiawan (U.S. Patent Application Publication # 2013/0332175 A1), Atti (U.S. Patent Application Publication # 2016/0293174 A1), Soffer (U.S. Patent # 10171540 B2), Wang (U.S. Patent Application Publication # 2010/0153122 A1), Rodgers (U.S. Patent Application Publication # 2007/0223538 A1), Ip (U.S. Patent Application Publication # 2013/0117032 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)